Citation Nr: 1307819	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1965 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In December 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain outstanding VA treatment records and to afford the Veteran a VA examination.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran was treated for rhinitis on multiple occasions in service.

2.  The Veteran has current allergic rhinitis.

3.  The Veteran's current allergic rhinitis is etiologically related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.380 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The claim of service connection for chronic rhinitis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Diseases of allergic etiology, including skin allergies and allergic rhinitis, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.
38 C.F.R. § 3.380.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 498.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  Also, a veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Allergic Rhinitis

The Veteran contends that he has an allergic disability, claimed as chronic rhinitis, which began during his period of active service.  After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran was treated in service for his claimed disability.  Although the Veteran did not undergo a medical examination upon enlistment in August 1965, a report of medical history from June 1965 indicated that the Veteran did not have or had ever had nose trouble or sinusitis.  Service treatment records reflect that the Veteran was diagnosed with allergic rhinitis on two occasions in service, including in March 1984 and March 1985.  He also received treatment for symptoms of nasal congestion, sinus congestion, a stuffy nose, and/or sinus drainage on several occasions in service, although not assessed with rhinitis, including in May 1966, February 1967, March 1976, April 1976, June 1977, May 1979, May 1982, February 1984, and February 1985.  In the February 1985 treatment record, the Veteran reported that these symptoms "happen every year at this time."  As such, the Board finds that the Veteran's rhinitis was not pre-existing, but was seasonal with other acute allergic manifestations subsiding on the absence of or removal of the allergen.  See 38 C.F.R. § 3.380.  A report of medical examination upon service separation in May 1986 reveals that the Veteran had normal clinical evaluations of his nose, sinuses, mouth and throat, and ears.

Following service separation in September 1986, the evidence of record shows no complaints, diagnosis, or treatment for rhinitis or symptoms of rhinitis until 2002.  The absence of post-service findings, diagnosis, or treatment for approximately 18 years after service is one factor that tends to weigh against a relationship between rhinitis and service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Favorable evidence includes a VA medical report from September 2005, which was approximately 5 months prior to filing the current claim for service connection, during which the Veteran underwent an Agent Orange History and Physical.  Parenthetically, while it does not appear that the Veteran claimed service connection for rhinitis as due to herbicide exposure, as the Board is granting the service connection claim on a direct basis herein, entitlement to service connection on a presumptive basis will not be further addressed.

During the September 2005 physical, the Veteran reported that he had allergy problems since 1967 until today and has been seen in the allergy clinic.  The Veteran is competent to provide evidence regarding his rhinitis symptoms that he experienced at any time, including since service separation, as such symptoms are readily apparent.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. § 3.159(a)(2).  This statement made to an examining physician in September 2005 is of probative value because although it was made five months prior to the Veteran filing a service connection claim for rhinitis, the Board does not find that his interest affected his credibility.  In fact, the September 2005 VA physician indicated that the Veteran's allergic rhinitis did not appear to be related to Agent Orange exposure, which would not ostensibly incentivize the Veteran to pursue a service connection claim for rhinitis.  Furthermore, the Board finds the Veteran's allegations credible because they have been consistent throughout the claim and appeal process.  

In short, with regard to the Veteran's assertions that symptoms of rhinitis began during active duty and have continued following service, the Board finds that the Veteran is competent and credible to report the onset of symptoms of rhinitis.  See Charles, 16 Vet. App. 370; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza, 7 Vet. App. 498 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

In this regard, the Board must again note a recent case, Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), from the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In the decision, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's allergic rhinitis is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found that he has had rhinitis symptoms since service separation.  As discussed below, however, the Board is granting the service connection claim based on, in part, a medical nexus between the Veteran's current disability and his active service.  The finding that the Veteran has had rhinitis symptoms since service is supportive of the claim overall.  

In this case, the Board finds that the Veteran has currently diagnosed allergic rhinitis.  The evidence for and against whether the Veteran's current allergic rhinitis is related to service has reached the point of relative equipoise.  The Veteran underwent a VA examination in September 2010.  After a physical examination, the September 2010 VA examiner provided a medical opinion as to the etiology of the Veteran's allergic rhinitis.  He opined that the Veteran did admit that his allergic rhinitis started while he was in service so his symptoms are less likely as not a result of his service.  As this opinion appears self-contradictory, the RO obtained an addendum medical opinion clarifying the September 2010 VA examiner's conclusion.  

In February 2011, a VA physician other than the September 2010 examiner provided an addendum medical opinion.  While another examination of the Veteran was not performed, the VA physician who provided the February 2011 addendum medical opinion explicitly indicated his review of the entire claims file, to include the September 2010 examination report.  In the February 2011 addendum, the VA physician noted that, from 1965 to 1985, the Veteran was seen on sick call multiple times for nasal and throat symptoms, almost always in the spring of the year.  The VA physician indicated that this is consistent with an allergic rhinitis and the Veteran ultimately came up with positive allergens in 2002.  In light of those findings, the VA physician opined that it is more likely than not that the Veteran's allergic rhinitis is a result of his time on active duty.

Thus the opinion evidence regarding the etiology of allergic rhinitis is in conflict.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for allergic rhinitis is granted.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


